Case 3:19-cv-02142-JLS-BLM Document 1 Filed 11/06/19 PageID.1 Page 1 of 13



 1   LAW OFFICES OF DOUGLAS J. CAMPION, APC
 2   Douglas J. Campion (SBN 75381)
     16855 W. Bernardo Dr., Suite 255
 3   San Diego, CA 92127
 4   doug@djcampion.com
     Telephone: (619) 299-2091
 5   Facsimile: (619) 858-0034
 6

 7
     Attorneys for Plaintiff and the Proposed Class
 8

 9

10

11

12

13        UNITED STATES DISTRICT COURT, SOUTHERN DISTRICT OF
14                                       CALIFORNIA
15

16   KARLA Y. SOUSA, on behalf of            Case No. '19CV2142 BEN RBB
     herself and all others similarly
17   situated,
                                             CLASS ACTION
18                      Plaintiff,
                                             CLASS ACTION COMPLAINT
19          v.                               FOR DAMAGES AND
                                             INJUNCTIVE RELIEF PURSUANT
20   7- Eleven, Inc.,                        TO 47 U.S.C. § 227 ET SEQ.
                                             (TELEPHONE CONSUMER
21                      Defendant.           PROTECTION ACT)
22
                                             DEMAND FOR JURY TRIAL
23

24

25

26
27

28

     Sousa v. 7-Eleven, Inc. Complaint
Case 3:19-cv-02142-JLS-BLM Document 1 Filed 11/06/19 PageID.2 Page 2 of 13



 1                 Plaintiff Karla Y. Sousa (hereinafter referred to as “Plaintiff”),
 2   individually and on behalf of all others similarly situated, alleges on personal
 3   knowledge, investigation of her counsel, and on information and belief as follows:
 4
                                         NATURE OF ACTION
 5
                   1.     Plaintiff brings this action for damages, and other legal and
 6
     equitable remedies, resulting from the illegal actions of 7-Eleven, Inc. (“7-Eleven”
 7
     or “Defendant”) in negligently, knowingly, and/or willfully contacting Plaintiff and
 8
     the Class Members via text messages on their cellular telephones without their prior
 9
     express consent within the meaning of the Telephone Consumer Protection Act, 47
10
     U.S.C. § 227 et seq. (hereinafter referred to as the “TCPA”), and the Federal
11
     Communication Commission rules promulgated thereunder, 47 C.F.R. § 64.1200
12
     (“Rules”). Defendant engaged in an especially pernicious for of marketing: the
13
     unauthorized transmission of text messages to persons throughout the nation
14
     without their consent in an attempt to have those persons “opt in” to future text
15
     message advertising.
16
                   2.     By effectuating these unauthorized text messages or wireless
17
     spam, Defendant has caused consumers actual harm, not only because consumers
18
     were subjected to the aggravation that necessary accompanies such unwanted text
19
     messages, but also because consumers frequently have to pay their cell phone
20
     service providers for the receipt of such text messages.
21
                   3.     In order to redress these injuries, Plaintiff, on behalf of herself
22
     and a nationwide class of similarly situated individuals, brings this action for
23
     injunctive relief and statutory damages under the TCPA resulting from Defendant’s
24
     illegal actions. Plaintiff also seeks costs and reasonable attorneys’ fees.
25
                                 JURISDICTION AND VENUE
26
                   4.     This matter in controversy exceeds $5,000,000, as each member
27
     of the proposed Class of tens of thousands is entitled to up to $1,500.00 in statutory
28

     Sousa v. 7-Eleven, Inc. Complaint         -1-
Case 3:19-cv-02142-JLS-BLM Document 1 Filed 11/06/19 PageID.3 Page 3 of 13



 1
     damages for each call that has violated the TCPA. Accordingly, this Court has
 2
     jurisdiction pursuant to 28 U.S.C. § 1332(d)(2). Further, Plaintiff alleges a national
 3
     class, which will result in at least one Class member belonging to a different state.
 4
     Therefore, both elements of diversity jurisdiction under the Class Action Fairness
 5
     Act of 2005 (“CAFA”) are present, and this Court has jurisdiction. This Court also
 6
     has federal question jurisdiction pursuant to 28 U.S.C. § 1331.
 7
                   5.     Venue is proper in the United States District Court for the
 8
     Southern District of California pursuant to 28 U.S.C. §§ 1391(b)-(c) and 1441(a),
 9
     and Cal. Civ. Code Proc. Section 410.10, because Plaintiff resides in this judicial
10
     district; Plaintiff received the text message at issue while in this district; Defendant
11
     sends such text messages for business purposes to residents of this judicial district;
12
     Defendant has convenience stores in, and does business in, this district, and
13
     Defendant’s contacts with this District are sufficient to subject them to personal
14
     jurisdiction. Defendant is deemed to reside in any judicial district in which they are
15
     subject to personal jurisdiction at the time the action is commenced.
16
                                           PARTIES
17
                   6.     Plaintiff Karla Sousa is, and at all times mentioned herein was,
18
     an individual citizen of the State of California, who resides in San Diego,
19
     California.
20
                   7.     7-Eleven, Inc. is a subsidiary of Kabusiki-gaisha Sebun ando Ai
21
     Horudingusu, (Seven-Eleven Japan Co., Ltd.) with its headquarters in Tokyo,
22
     Japan. 7-Eleven, Inc. is the operator, franchisor and licensor of the largest
23
     convenience store chain in North America.
24
                   8.     Defendant is a Texas corporation that engages in the sale of food
25
     and related products through stores located throughout this District, San Diego
26
     County, California and the United States, as well as internationally, with its
27
     headquarters located in Dallas, Texas.
28

     Sousa v. 7-Eleven, Inc. Complaint        -2-
Case 3:19-cv-02142-JLS-BLM Document 1 Filed 11/06/19 PageID.4 Page 4 of 13



 1             THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
                            (TCPA), 47 U.S.C. § 227
 2

 3                 9.     In 1991, Congress enacted the TCPA,1 in response to a growing
 4   number of consumer complaints regarding certain telemarketing practices.
 5                 10.    The TCPA regulates, among other things, the use of automated
 6   telephone equipment, or “autodialers.” Specifically, the plain language of section
 7   227(b)(1)(A)(iii) prohibits the use of autodialers to make any call to a wireless
 8   number in the absence of an emergency or the prior express consent of the called
 9   party.2
10                 11.    According to findings by the FCC, the agency Congress vested
11   with authority to issue regulations implementing the TCPA, such calls are
12   prohibited because, as Congress found, automated or prerecorded telephone calls
13   are a greater nuisance and invasion of privacy than live solicitation calls, and such
14   calls can be costly and inconvenient. The FCC also recognized that wireless
15   customers are charged for incoming calls whether they pay in advance or after the
16   minutes are used.3
17                 12.    On January 4, 2008, the FCC released a Declaratory Ruling
18   wherein it confirmed that autodialed and prerecorded message calls to a wireless
19   number by a creditor (or on behalf of a creditor) are permitted only if the calls are
20   made with the “prior express consent” of the called party.4 The FCC “emphasize[d]
21   that prior express consent is deemed to be granted only if the wireless number was
22

23
     1
       Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105 Stat. 2394
24   (1991), codified at 47 U.S.C. § 227 (TCPA). The TCPA amended Title II of the
     Communications Act of 1934, 47 U.S.C. § 201 et seq.
25   2
       47 U.S.C. § 227(b)(1)(A)(iii).
     3
26     Rules and Regulations Implementing the Telephone Consumer Protection Act of
     1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003).
     4
27     In the Matter of Rules and Regulations Implementing the Telephone Consumer
     Protection Act of 1991 (“FCC Declaratory Ruling”), 23 F.C.C.R. 559, 23 FCC
28   Rcd. 559, 43 Communications Reg. (P&F) 877, 2008 WL 65485 (F.C.C.) (2008).

     Sousa v. 7-Eleven, Inc. Complaint        -3-
Case 3:19-cv-02142-JLS-BLM Document 1 Filed 11/06/19 PageID.5 Page 5 of 13



 1
     provided by the consumer to the creditor, and that such number was provided
 2
     during the transaction that resulted in the debt owed.”5
 3
                                  FACTUAL ALLEGATIONS
 4
                     13. At all times relevant herein, Plaintiff was an individual residing
 5
     in the State of California, and within this judicial district. Plaintiff is, and at all
 6
     times mentioned herein was, a "person" as defined by 47 U.S.C. § 153(39).
 7
                     14.    On information and belief, the decisions complained of herein,
 8
     relating to the sending of text messages through the use of an “automatic telephone
 9
     dialing system” and/or using “an artificial or prerecorded voice” to call consumers’
10
     cellular telephones without their prior express consent, and the procedures used in
11
     obtaining the cellular phone numbers to be called, and to do so without “scrubbing”
12
     them or otherwise determining the call recipients’ prior express consent, originated
13
     from Defendant and were implemented by Defendant and their agents, all of
14
     whom sent the text messages / calls to cellular phones complained of herein on
15
     behalf of Defendant. A text message is considered a “call” under the TCPA. Any
16
     and all decisions about the calling procedures originated with or were approved by
17
     Defendant.
18                 15.      One way to advertise is through ShortMessage Services. The
19   term “Short Message Service” or “SMS” is a messaging system that allows cellular
20   telephone subscribers to use their cellular telephones to send and receive short text
21   messages, usually limited to 160 characters.
22                   16.     An “SMS message” is a text message call directed to a
23   wireless device through the use of the telephone number assigned to the device.
24   When an SMS message call is successfully made, the recipient’s cell phone rings or
25   otherwise acknowledges the receipt of the text message, alerting him or her that a
26   text is being received. As cellular telephones are inherently mobile and are
27
     5
28       FCC Declaratory Ruling, 23 F.C.C.R. at 564-65 (¶ 10).

     Sousa v. 7-Eleven, Inc. Complaint          -4-
Case 3:19-cv-02142-JLS-BLM Document 1 Filed 11/06/19 PageID.6 Page 6 of 13



 1   frequently carried on their owner’s person, calls to cellular telephones, including
 2   SMS messages, may be received by the called party virtually anywhere worldwide.
 3                 17.       Unlike more conventional advertisements, these text messages
 4   actually cost their recipients money, because cell phone users must frequently pay
 5   their wireless service providers either for each text message call they receive or
 6   incur a usage allocation deduction to their text plan, regardless of whether or not the
 7   message is authorized.
 8                   18.     Over the course of an extended period beginning at a time
 9   within four years prior to the filing of this Complaint, Defendant and their agents
10   directed the mass nationwide transmission of text messages to the cell phones of
11   what they hoped were potential customers of Defendant’s convenience store
12   businesses.
13                   19.    For instance, on or about October 31, 2019, Plaintiff Sousa’s

14   cell phone rang, indicating that a text call was being received.

15
                     20.    The “from” field of such transmission was identified

16
     cryptically as “711-711,” which is an abbreviated telephone number known as an
     SMS short code licensed and operated by Defendant and their agents. The body of
17
     such text message read:
18
                     “Reply with your Zipcode to confirm opt-in for auto dialed
19
                     marketing txt msgs from 7-Eleven to this mobile #. Consent not
20
                     required to buy goods/service”
21

22                   21.    Defendant’s use of an SMS short code enabled Defendant’s

23    mass transmission of text messages to a list of cellular telephone numbers.

24                   22.    Defendant is, and at all times mentioned herein was, a

25    “person”, as defined by 47 U.S.C. § 153(39).

26                   23. All telephone contact in sending Plaintiff the unsolicited text

27    message by Defendant on her cellular telephone occurred via an “automatic

28

     Sousa v. 7-Eleven, Inc. Complaint        -5-
Case 3:19-cv-02142-JLS-BLM Document 1 Filed 11/06/19 PageID.7 Page 7 of 13



 1
         telephone dialing system,” as defined by 47 U.S.C. § 227(a)(1), and/or used “an
 2
         artificial or prerecorded voice” as described in 47 U.S.C. § 227(b)(1)(A).
 3
                    24.   Plaintiff did not provide “express consent” allowing Defendant
 4
     to place a telephone call or to send a text message to Plaintiff’s cellular phone
 5
     utilizing an “artificial or prerecorded voice” or placed by an “automatic telephone
 6
     dialing system,” within the meaning of 47 U.S.C. § 227(b)(1)(A).
 7
                    25. Defendant’s text message to Plaintiff’s cellular phone was not
 8
     “for emergency purposes” as described in 47 U.S.C. § 227(b)(1)(A).
 9
                    26. Under the TCPA and pursuant to the FCC’s January 2008
10
     Declaratory Ruling, the burden is on Defendant to demonstrate that Plaintiff
11
     provided express consent within the meaning of the statute.6
12
                    27. Plaintiff and all members of the Class have been harmed by the
13
     acts of Defendant in the form of multiple involuntary telephone and electrical
14
     charges, the aggravation, nuisance, and invasion of privacy that necessarily
15
     accompanies the receipt of unsolicited and harassing telephone calls, and violations
16
     of their statutory rights. Plaintiff and putative Class Members suffered an invasion
17
     of privacy, as well as particularized and concrete injuries, which are real, actually
18
     exist, and are personal to the Plaintiff and to the class members, including the
19
     inducement of stress, anxiety, nervousness, embarrassment, distress, and/or
20
     aggravation. Plaintiff and putative Class Members also suffered out-of-pocket
21
     losses, including the monies paid to their wireless carriers for the receipt of such
22
     calls. Additionally, due to both the answered and unanswered calls placed by
23
     Defendant, Plaintiff and putative Class Members suffered the expenditure of their
24
     time, exhaustion of their cellular telephone batteries, unavailability of their cellular
25
     telephones while Defendant’s texts / calls were incoming, and trespass upon their
26
     respective chattels. All of the above-mentioned injuries were caused by, are
27
     6
28       See FCC Declaratory Ruling, 23 F.C.C.R. at 565 (¶ 10).

     Sousa v. 7-Eleven, Inc. Complaint         -6-
Case 3:19-cv-02142-JLS-BLM Document 1 Filed 11/06/19 PageID.8 Page 8 of 13



 1
     traceable to Defendant’s conduct, and/or directly related to, Defendant’s placement
 2
     of text messages / calls to Plaintiff and putative Class Members by using an ATDS
 3
     to dial or call their cellular telephone numbers.
 4
                               CLASS ACTION ALLEGATIONS
 5
                    28.    Plaintiff brings this action on behalf of herself and on behalf of
 6
     all other persons similarly situated (hereinafter referred to as “the Class”).
 7
                    29.    Plaintiff proposes the following Class definition, subject to
 8
     amendment as appropriate:
 9
                   All persons within the United States who received a non-
10
                   emergency text message from 7-Eleven, or their agents, to
11                 a cellular telephone through the use of an automatic
                   telephone dialing system within four years to the filing of
12
                   this Complaint.
13
     Collectively, all these persons will be referred to as “Class members.” Plaintiff
14
     represents, and is a member of, the Class. Excluded from the Class are the
15
     Defendant, and any entities in which they have a controlling interest, their agents
16
     and employees, any Judge to whom this action is assigned and any member of such
17
     Judge’s staff and immediate family, and claims for personal injury, wrongful death
18
     and/or emotional distress.
19
                   30.    Plaintiff does not know the exact number of members in the
20
     Class, but based upon the size of the company and its stated business practices in
21
     making telephone calls, Plaintiff reasonably believes that Class members number at
22
     a minimum in the thousands. Plaintiff will fairly and adequately represent and
23
     protect the interests of the other members of the Class. Plaintiff and their counsel
24
     are committed to vigorously prosecuting this action on behalf of the members of the
25
     Class, and have the financial resources to do so. No Plaintiff, nor their counsel, has
26
     any interest adverse to those of the other members of the Class or each other.
27

28

     Sousa v. 7-Eleven, Inc. Complaint         -7-
Case 3:19-cv-02142-JLS-BLM Document 1 Filed 11/06/19 PageID.9 Page 9 of 13



 1
                   31.     This Class Action Complaint seeks injunctive relief and money
 2
     damages.
 3
                   32.     The joinder of all Class members is impracticable due to the
 4
     size and relatively modest value of each individual claim. The disposition of the
 5
     claims in a class action will provide substantial benefit to the parties and the Court
 6
     in avoiding a multiplicity of identical suits. The Class can be identified easily
 7
     through records maintained by Defendant, and its agents. The class treatment of
 8
     common questions of law and fact is also superior to multiple individual actions or
 9
     piecemeal litigation in that it conserves the resources of the courts and the litigants,
10
     and promotes consistency and efficiency of adjudication.
11
                   33.    The factual and legal bases of Defendant’s liability to Plaintiff
12
     and to the other members of the Class are the same, resulting in injury to Plaintiff
13
     and to all of the other members of the Class as a result of the transmission of the
14
     text messages at issue as alleged herein. Plaintiff and the other Class members have
15
     all suffered harm and damages as a result of Defendant’s unlawful and wrongful
16
     conduct as a result of the transmission of the unlawful text messages.
17
                   34.     There are well defined, nearly identical, questions of law and
18
     fact affecting all parties. The questions of law and fact involving the class claims
19
     predominate over questions which may affect individual Class members. Those
20
     common questions of law and fact include, but are not limited to, the following:
21
                          a.     Whether Defendant made non-emergency
22
     calls / text messages to Plaintiff’s and Class members’ cellular
23
     telephones using an automatic telephone dialing system;
24

25                        b.     Whether Defendant can meet their burden of
26   showing they obtained prior express consent (i.e., consent that is
27   clearly and unmistakably stated), to make such calls;
28

     Sousa v. 7-Eleven, Inc. Complaint         -8-
Case 3:19-cv-02142-JLS-BLM Document 1 Filed 11/06/19 PageID.10 Page 10 of 13



 1                        c.     Whether Defendant’s conduct was knowing
 2   and/or willful;
 3
                          d.     Whether Defendant is liable for damages,
 4
     and the amount of such damages; and
 5

 6                        e.     Whether Defendant should be enjoined from
 7   engaging in such conduct in the future.
 8
                    35.   As a person who received one or more text messages to her
 9
      cellphone using an automatic telephone dialing system, without her prior express
10
      consent within the meaning of the TCPA and Rules, Plaintiff asserts claims that
11
      are typical of each Class member. Plaintiff will fairly and adequately represent
12
      and protect the interests of the Class, and has no interests which are antagonistic to
13
      any member of the Class.
14
                    36.    Plaintiff has retained counsel experienced in handling class
15
      action claims involving violations of federal and state consumer protection
16
      statutes, including claims under the TCPA.
17
                    37.    A class action is the superior method for the fair and efficient
18
      adjudication of this controversy. Class wide relief is essential to compel
19
      Defendant to comply with the TCPA. The interest of Class members in
20
      individually controlling the prosecution of separate claims against Defendant is
21
      small because the statutory damages in an individual action for violation of the
22
      TCPA are small. Management of these claims is likely to present significantly
23
      fewer difficulties than are presented in many class claims because the calls at issue
24
      are all automated and the Class members, by definition, did not provide the prior
25
      express consent required under the statute to authorize calls to their cellular
26
      telephones.
27

28

     Sousa v. 7-Eleven, Inc. Complaint         -9-
Case 3:19-cv-02142-JLS-BLM Document 1 Filed 11/06/19 PageID.11 Page 11 of 13



 1
                   38.    Defendant has acted on grounds generally applicable to the
 2
      Class, thereby making final injunctive relief and corresponding declaratory relief
 3
      with respect to the Class as a whole appropriate. Moreover, on information and
 4
      belief, Plaintiff alleges that the TCPA violations complained of herein are
 5
      substantially likely to continue in the future if an injunction is not entered.
 6
                                         CAUSES OF ACTION
 7
                                  FIRST CLAIM FOR RELIEF
 8
        KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
 9         CONSUMER PROTECTION ACT, 47 U.S.C. § 227 ET SEQ.
10
                   39.    Plaintiff incorporates by reference the foregoing paragraphs of
11
      this Complaint as if fully stated herein.
12
                   40.     The foregoing acts and omissions of Defendant constitute
13
     numerous and multiple knowing and/or willful violations of the TCPA, including
14
     but not limited to each of the above-cited provisions of 47 U.S.C. § 227 et seq.
15
                   41.    As a result of Defendant’s knowing and/or willful violations of
16
     47 U.S.C. § 227 et seq., Plaintiff and each member of the Class are entitled to
17
     treble damages of up to $1,500.00 for each and every call in violation of the statute,
18
     pursuant to 47 U.S.C. § 227(b)(3).
19
                   42.     Plaintiff and all Class members are also entitled to and do seek
20
     injunctive relief prohibiting such conduct violating the TCPA by Defendant in the
21
     future. Plaintiff and Class members are also entitled to an award of attorneys’ fees
22
     and costs.
23
                                SECOND CLAIM FOR RELIEF
24
     VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT 47
25                       U.S.C. § 227 ET SEQ.
26
                   43.    Plaintiff incorporates by reference the paragraphs 1 through 38,
27
     inclusive, of this Complaint as if fully set forth herein.
28

     Sousa v. 7-Eleven, Inc. Complaint        - 10 -
Case 3:19-cv-02142-JLS-BLM Document 1 Filed 11/06/19 PageID.12 Page 12 of 13



 1
                   44.    The foregoing acts and omissions of Defendant constitutes
 2
     numerous and multiple violations of the TCPA, including, but not limited to, each
 3
     of the above cited provisions of 47 U.S.C. § 227 et seq.
 4
                   45.    As a result of Defendant’s violations of 47 U.S.C. § 227 et seq.,
 5
     Plaintiff and Class members are entitled to an award of $500.00 in statutory
 6
     damages for each and every call or text message in violation of the statute, pursuant
 7
     to 47 U.S.C. § 227(b)(3)(B).
 8
                   46.    Plaintiff and Class members are also entitled to and do seek
 9
     injunctive relief prohibiting Defendant’s violation of the TCPA in the future.
10
     Plaintiff and Class members are also entitled to an award of attorneys’ fees and
11
     costs.
12
                                     PRAYER FOR RELIEF
13
                   WHEREFORE, Plaintiff respectfully requests that the Court grant
14
     Plaintiff and all Class members the following relief against Defendant:
15
                   A.     Injunctive relief prohibiting such violations of the TCPA and
16
     UCL by Defendant in the future;
17
                   B.     As a result of Defendant’s willful and/or knowing violations of
18
     47 U.S.C. § 227(b)(1), Plaintiff seeks for herself and each Class member treble
19
     damages, as provided by statute, of up to $1,500.00 for each and every call that
20
     violated the TCPA;
21
                   C.     As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1),
22
     Plaintiff seeks for herself and each Class member $500.00 in statutory damages for
23
     each and every call or text message that violated the TCPA;
24
                   D.     An award of attorneys’ fees and costs to counsel for Plaintiff
25
     and the Class;
26
                   E.     An order certifying this action to be a proper class action
27
     pursuant to Federal Rule of Civil Procedure 23, establishing an appropriate Class
28

     Sousa v. 7-Eleven, Inc. Complaint        - 11 -
Case 3:19-cv-02142-JLS-BLM Document 1 Filed 11/06/19 PageID.13 Page 13 of 13



 1
     and any Subclasses the Court deems appropriate, finding that Plaintiff is a proper
 2
     representative of the Class, and appointing the lawyers and law firms representing
 3
     Plaintiff as counsel for the Class;
 4
                   F.     Such other relief as the Court deems just and proper.
 5

 6                               DEMAND FOR JURY TRIAL
 7                 Plaintiff demands a trial by jury on all counts so triable.
 8   Dated: November 6, 2019
 9

10                               By: /s/ Douglas J. Campion
                                 Douglas J. Campion
11

12                               LAW OFFICES OF DOUGLAS J. CAMPION, APC
                                 16855 W. Bernardo Dr., Suite 255
13                               San Diego, CA 92127
14                               (619) 299-2091

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     Sousa v. 7-Eleven, Inc. Complaint        - 12 -
